DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with Walter Rudberg on 1/18/22.
The application has been amended as follows: 
In the Specification:
In paragraph [0001] after “filed May 5, 2017,” insert - - now U.S. Patent 10,597,559, - -.
In the Claims:
In claim 1, line 8 after “substrate” insert - - with - -.
In claim 10, line 2 delete “provided” and insert therein - - positioned - -.
In claim 11, line 2 delete “provided” and insert therein - - positioned - -.
In claim 11, line 3 after “promoter” insert - - containing a material - -.
In claim 12, line 2 delete “provided” and insert therein - - positioned - -.
In claim 12, line 3 delete “is” and insert therein - - containing a material - -.
In claim 13, line 2 delete “provided” and insert therein - - positioned - -.
Cancel claims 15 and 16.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments and arguments therewith filed 10/25/21 the previous rejections as set forth in the Office action mailed 8/25/21 are withdrawn.  The prior art of record fails to teach or suggest a composite panel as claimed including a substrate of lauan positioned above the laminate layer and the gel coat and a layer consisting essentially of a second bonding promoter in a solvent positioned along an interface of the substrate with the laminate layer, the second bonding promoter including manganese salts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746